UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7697



In Re: SONNI WILSON,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   February 27, 2002            Decided:    March 11, 2002


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Sonni I. Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sonni I. Wilson filed a petition for writ of mandamus in this

court seeking release from his incarceration in a Virginia prison,

where he was transferred on behalf of the federal Bureau of

Prisons.      Wilson argues that he is being detained beyond the

expiration of his federal prison sentence, which was imposed after

trial and conviction in the District of Columbia for bank fraud and

related crimes.    The government filed a response to Wilson’s peti-

tion, stating that Wilson is being held not as an extension of his

federal prison sentence, but because the Immigration and Natural-

ization Service has instituted removal proceedings against him.

     We lack jurisdiction to consider Wilson’s petition, and so

must dismiss it. Original jurisdiction to issue a writ of mandamus

generally resides in district courts, not appellate courts. See 28

U.S.C.A. § 1361 (West 1993).       The All Writs Act does vest all

statutorily created federal courts, including this court, with

authority to issue “all writs necessary or appropriate in aid of

their respective jurisdictions . . . .”         See 28 U.S.C.A. § 1651

(West 1994) (emphasis added). However, Wilson’s petition, stemming

from a District of Columbia conviction and sentence, fails to

implicate the independent basis for our jurisdiction necessary to

proceed under the All Writs Act.       See In re Chambers Develop. Co.,

148 F.3d 214, 223 n.6 (3d Cir. 1998) (stating that the All Writs

Act requires that “the case may at some future time come within the


                                   2
court’s appellate jurisdiction”).   Accordingly, although we grant

Wilson’s motion to proceed in forma pauperis, we deny his motion

for counsel and dismiss his petition.   We dispense with oral argu-

ment because the facts and legal issues are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                         DISMISSED




                                3